Citation Nr: 0832921	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  06-00 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left knee disorder, 
to include as secondary to a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.C. Schingle, Law Clerk




INTRODUCTION

The veteran served on active duty from June 1999 to August 
1999 and from January 2003 to April 2004. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.

Although the veteran's representative presented an argument 
for service connected hearing loss in the right ear, the 
veteran limited his appeal, and that issue is not before the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  A left knee disorder did not manifest in service and was 
not shown to be causally or etiologically related to service 
or to a service-connected disorder.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
service, and has not been shown to be proximately due to, the 
result of, or aggravated by a service-connected disease or 
injury.  38 U.S.C.A. §§ 1110, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claim of entitlement to service 
connection for a left knee disorder secondary to a service 
connected right knee disorder, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Prior to the adjudication of the veteran's claim, a letter 
dated in September 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claim.  The letter informed 
the veteran that additional information or evidence was 
needed to support his secondary service connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

In this case, the veteran's service medical records and 
private treatment records have been obtained, to the extent 
possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board notes that the veteran 
was afforded a VA examination in connection with his left 
knee disorder claim.  See 38 C.F.R. § 3.159(c)(4).

In addition, the Board observes that the RO did not provide 
the veteran with an explanation of disorder ratings and 
effective dates prior to adjudication of the veteran's claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Since the Board has concluded that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a left knee disorder, any questions as to the appropriate 
disability rating or effective dates to be assigned are 
rendered moot and no further notice is needed.  
Dingess/Hartman, 19 Vet. App. at 473.

In summary, the veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

B.  Law and Analysis 

As will be discussed in more detail below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a left knee 
disorder.  As such, the appeal must be denied.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disorder 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. §§ 3.303, 3.304 (2007). 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disorder, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disorder and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Additionally, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In this case, the veteran contends that he is entitled to 
secondary service connection for a left knee disorder, to 
include as due to a service-connected right knee disorder.  
The veteran reported that he experiences pain in his left 
knee when standing for long periods of time, when taking 
walks to exercise, and when kneeling.  See April 2004 notice 
of disagreement; January 2005 appeal.  The veteran asserted 
that this condition did not begin until his right knee was 
injured.  See January 2005 appeal.

Turning to the merits of the veteran's claim, the Board 
initially notes for the record that the veteran's service 
medical records, including April 1998 and January 2003 
entrance examinations, are silent regarding treatment or 
diagnosis of a left knee injury or disorder, or left knee 
pain.  See January 2003 report of medical examination; April 
1998 report of medical examination.  The veteran's March 2004 
separation examination is also silent regarding treatment or 
diagnosis of a left knee injury or disorder or left knee 
pain, however, the report does reflect the veteran's right 
knee disorder.  See March 2004 report of medical examination.  
The service treatment records indicate that the veteran had 
surgery for torn meniscus in his right knee in September 
2003, but were negative for a left knee injury or disorder or 
left knee pain.

In February 2005 the veteran was given a VA examination in 
connection with his service connection claim.  During this 
examination, the veteran reported that he experienced 
cracking and popping in his left knee, but no pain.  He 
stated that he felt pain in the left knee after standing or 
walking for long periods of time.  See February 2005 VA 
examination.  Upon examination, the VA examiner did not 
diagnose a left knee disorder and x-ray findings were normal.  
The VA examiner opined that it is less likely than not (less 
than 50% probability) that the veteran's problem with his 
left knee is secondary to the right knee because there were 
no significant changes in the left knee.  See February 2005 
VA examination.  

Private medical records contained in the claims file reveal 
that, while in service, the veteran underwent a surgery to 
repair torn meniscus in his right knee.  See September 2003 
private surgery records.  Post-operative treatment records 
reflect that the veteran successfully completed 
rehabilitation of his right knee.  See November 2003 private 
discharge status.

The evidence of record to include as secondary to a right 
knee disorder does not demonstrate a finding of service 
connection for a left knee disorder.  The Board notes that 
the existence of a current disorder is the cornerstone of a 
claim for VA disorder compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the United 
States Court of Appeals for Veterans Claim's (Court) 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disorder for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Upon 
examination and x-rays, a VA examiner did not diagnose the 
veteran with a left knee disorder.  Degmetich, 104 F.3d at 
1333. There was no inservice diagnosis of a left knee 
disorder.  Pond, 12 Vet. App. at 346 (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury).  Moreover, despite the veteran's complaints of 
cracking and pain in his left knee, without any currently 
diagnosed disorder, service connection for left knee pain 
cannot be granted.  Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001) (holding that a symptom, such as pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a disorder 
for which service connection may be granted); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay 
testimony is competent to establish pain or symptoms, but not 
establish a medical opinion). 

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a left knee disorder.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).


ORDER

Service connection for left knee disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


